Citation Nr: 1419822	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in September 2010 before the undersigned Veterans Law Judge of the Board.

The Board subsequently denied this claim in a June 2013 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In December 2013, his attorney and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion asking the Court to vacate the Board's decision and to remand the claim for further development and readjudication in compliance with directives specified.  The Joint Motion also specified that the Veteran was no longer challenging the Board's denial of his entitlement to service connection for tinnitus and, thus, this other claim was considered abandoned - leaving only the claim for hearing loss.  In January 2014, the Court issued an Order granting this Joint Motion and since has returned the file to the Board.  The Board, in turn, is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

According to the Joint Motion, the Board relied on an inadequate VA examination and opinion in denying this claim.  Pursuant to 38 U.S.C.A. § 5103A(a), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  Moreover, once such efforts to provide an examination are undertaken, an adequate one must be provided.  Barr v. Nicolson, 21 Vet. App. 303, 311 (2007).

In particular, the Joint Motion agrees that the March 2012 VA addendum medical opinion, which found that there was not a direct nexus between the Veteran's service and his current hearing loss, was inadequate in that it did not consider service connection based on aggravation of a pre-existing condition.  In its decision, the Board concluded that there was clear and unmistakable evidence that the Veteran had entered service with a degree of bilateral hearing loss based on the results of his entrance-to-service examination, yet the March 2012 opinion did not consider the appropriate aggravation standard.  Thus, the Veteran should be afforded a new VA examination that properly addresses the issue of aggravation.

Accordingly, this hearing loss claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination for supplemental comment concerning the etiology of his bilateral hearing loss.  The claims file, including a complete copy of this remand, must be made available for review.  Based on the results of the audiological evaluation, comprehensive review of the claims file, and interview of the Veteran, the examiner is asked to provide an opinion responding to the following questions:

(i) Given the results of his military enlistment examination, did the Veteran clearly and unmistakably have some measure of hearing loss when beginning his military service.  [Note:  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, according to Hensley, it need not have been sufficient hearing loss at that time to have constituted an actual ratable disability according to 38 C.F.R. § 3.385; instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then.]

(ii) if there is clear and unmistakable evidence of some measure of pre-existing hearing loss, again, based on the results of the military enlistment examination, is there also clear and unmistakable evidence indicating the Veteran's pre-existing bilateral hearing loss was not chronically aggravated beyond its natural progression during or by his military service from February 1971 to February 1973?

In making these important determinations, to reiterate, review the claims file is essential for the pertinent medical and other history, including any noise exposure prior to, during or in the many years since the Veteran's service.  The examiner's attention is directed to the report of the Veteran's military entrance examination in December 1970 showing a degree of bilateral hearing loss, as well as a later examination in September 1972 showing no hearing loss.  The examiner must also consider the Veteran's lay statements, including his belief that he began noticing a worsening of his hearing acuity while in service.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 


The examiner should make every effort to comment on the etiology of the bilateral hearing loss and especially in terms of whether, if pre-existing, it was aggravated by the Veteran's service.  If an opinion on this determinative issue is not possible without resorting to mere speculation, there has to be indication in the file as to whether a more definitive opinion would be possible with more procurable or assembled data, whether there are multiple possible etiologies with none more prevalent than another, or whether additional research into the subject matter area would provide the additional information needed.  In other words, if the examiner cannot provide the requested opinion, there has to be explanation of why this is not possible or feasible, not merely a conclusory statement that he/she cannot.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



